76 F.3d 378
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COUNCIL FOR the TOWN OF GREEN'S MILL, Petitioner-Appellant,v.Don EAVES, Individually and as member of Chattanooga CityCouncil;  John Lively, Individually and as member ofChattanooga City Council;  Mai Bell Hurley, Individually andas member of Chattanooga City Council;  David Crockett,Individually and as member of Chattanooga City Council;  RonSwafford, Individually and as member of Chattanooga CityCouncil;  Marti Rutherford, Individually and as member ofChattanooga City Council;  David J. Destefano, Individuallyand as member of Chattanooga City Council;  Leamon Pierce,Individually and as member of Chattanooga City Council;Yusef Hakeem, Individually and as member of Chattanooga CityCouncil;  Randall Nelson, Attorney for Chattanooga CityCouncil;  Gene Roberts, Individually and as Mayor of City ofChattanooga;  Leroy Grant, Mayor of Town of Soddy-Daisy;Don Pickard, City Manager, Town of Soddy-Daisy;  Kenny Rose,Vice Mayor, Town of Soddy-Daisy;  Allen Branum, Commissionerof Town of Soddy-Daisy;  Brad Johnson, Commissioner of Townof Soddy-Daisy;  Gene Shipley, Commissioner of Town ofSoddy-Daisy, Respondentss-Appellees.
No. 95-5479.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1996.

1
Before:  NORRIS and MOORE, Circuit Judges, and MILES, District Judge.*

ORDER

2
Council for the Town of Green's Mill appeals a district court order dismissing its action for a declaratory judgment filed pursuant to 28 U.S.C. §§ 1331 and 2001.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The petitioner, the Council for the unincorporated Town of Green's Mill, sued numerous officials of the cities of Soddy Daisy and Chattanooga, Tennessee.   The petitioner alleged that the respondents had initiated annexation proceedings which violated the petitioner's due process and equal protection rights.   Several of the respondents filed a motion for summary judgment, which the district court granted.   The petitioner then filed a motion for judgment on the pleadings pursuant to Fed.R.Civ.P. 12(c), requesting dismissal of their action against the remaining respondents.   The district court granted this motion and dismissed the case.   The petitioner has filed a timely appeal.


4
Upon review, we conclude that the district court properly granted the respondents' motion for summary judgment, as well as the petitioner's motion for judgment on the pleadings.   The petitioner's due process and equal protection claims are insufficient to challenge the annexation proceedings in this case.  See Carlyn v. City of Akron, 726 F.2d 287, 288-89 (6th Cir.1984).


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation